Citation Nr: 0112880	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for acne vulgaris of 
the face and back, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946 and from August 1949 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied an increased 
evaluation for the veteran's service connected acne vulgaris.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for acne vulgaris has been obtained by the RO.

2.  The veteran's service-connected acne vulgaris is 
manifested by extensive lesions and constant itching with no 
evidence of systemic or nervous manifestations.


CONCLUSION OF LAW

The criteria for a higher evaluation for acne vulgaris have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7819 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran had acne over 
an 11-month period and was treated by various means, 
including ultra-violet sulfa ointment and X-ray therapy.

By rating action dated in December 1998, the RO granted 
service connection for acne vulgaris manifested by areas of 
skin that were very red on his nose and cheeks, scarring, 
itching, undefined lesions on his face, and lesions on his 
back; a 10 percent evaluation was assigned.  In February 
1999, the veteran filed a notice of disagreement to the 
assignment of 10 percent.  

The RO re-evaluated the veteran's service-connected acne 
vulgaris and by a rating action dated in June 1999, revised 
the initial evaluation to 30 percent disabling.  Thereafter, 
the veteran informed VA that he was satisfied with the 30 
percent rating and withdrew his claim. 

In April 2000 the veteran underwent a VA examination that 
revealed that his facial area was quite erythematous with 
scarring, photo aging, and scaling.  In the posterior thorax, 
he had extensive and diffuse scarring on each scarred area 
and several areas of actinic keratosis in the posterior 
thorax area.  There were multiple telangiectasia noted over 
the nose area and facial area.  The skin of the hands showed 
some erythematous blotches that were slightly pruritic.  The 
examiner noted that there did not appear to be any systemic 
or nervous manifestations.

A VA examination report dated in August 2000 states that the 
veteran had multiple telangiectasia, mottled pigmentation, 
hyper- and hypopigmentation as well as multiple scaly 
erythematous papules and plaques scattered over his face, 
posterior neck, and the dorsum of his hands and forearms.

Records dated from May 1999 to July 2000 from the veteran's 
private physician show that in May 1999 he had extensive 
acne-type scarring along his cheeks, lower jaw-line, upper 
cheeks, with extensive photo-aging evidenced by mottled 
discolored leathery skin with individual scaly recurrent, 
erythematous lesions.  This encompassed his entire face, 
ears, neck, upper shoulders, upper back, and forearms in 
distal tee-shirt level area.  He had extensive tanning with 
actinic keratosis-type lesions on the dorsum of his hands, 
forearms to tee-shirt level, and facial area.  In 
April 2000 he had multiple scaly recurrent erythematous 
lesions around the ear and neck area, dryness on his cheeks, 
forehead, and lower eyelash margin, with no overt lesions 
along the eyelash margin.  

Analysis

The veteran contends that his service-connected acne vulgaris 
is more disabling than reflected in his 30 percent 
evaluation.

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new laws.  The statement of the case issued 
during the pendency of this appeal notified the veteran of 
the relevant laws and regulations, and provided the precise 
language of all of the criteria for the diagnostic code under 
which his disability is evaluated.  As a result, the veteran 
has been fully informed of what additional evidence and 
information is required with regard to his claim.  The 
veteran is aware of his right to a personal hearing, although 
he has declined to avail himself of that right during the 
current appeal.  The veteran submitted medical evidence in 
support of his claim and did not indicate that there were any 
outstanding records that needed to be obtained.  The veteran 
also underwent VA examinations in April and August 2000 and 
the reports of the findings have been associated with the 
claims file.  Thus, having fully satisfied the statutory 
requirements in the VCAA through the action undertaken by the 
RO, the veteran will not be prejudiced by the Board's 
adjudication the matter before it.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of Ratings.  In 
evaluating disability, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The veteran's service-connected acne vulgaris is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2000).  Under this code a 30 percent 
evaluation is warranted for skin conditions manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.

Upon consideration of the evidence, the disability picture 
presented for acne vulgaris is no more than 30 percent 
disabling according to applicable schedular.  The April and 
August 2000 VA examination reports and private medical 
records indicate that he has extensive lesions on his face 
with marked disfigurement due to extensive scarring and 
redness.

With regard to a higher evaluation, multiple, scaly papules 
were noted in the medical reports and treatment records; 
however, there were no findings of systemic or nervous 
manifestations.  Additionally, although the descriptions of 
the veteran's skin noted that he was quite red in areas on 
his face and that he had extensive acne-type scarring, these 
manifestations are more consistent with marked rather than 
exceptionally repugnant disfigurement.  While it is not 
required that the manifestations of the veteran's acne 
vulgaris encompass all of the criteria for the higher 
evaluation, a demonstration of more than scaling is necessary 
to warrant an increase.

In sum, after reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.118, the extent of the veteran's 
acne vulgaris more nearly approximates the criteria required 
for a 30 percent evaluation. 


ORDER

Entitlement to an increased evaluation for acne vulgaris is 
denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

